DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Huang et al. [US 7825914 B2].
Regarding claim 1, Huang et al. discloses a portable charging device (a portable electronic device, 100, fig 2A), comprising: 
a stylus module ( fig 2A) including: 
a stylus body unit (pen body 10b, fig 2A); and a power supply unit arranged in the stylus body unit (battery 13, fig 1B); 
and a charging module (100, fig 2A) including: a casing unit including an opening (touch pen receiving slot 20 open side, fig 2A), a first accommodating space (touch pen receiving slot 20 fig 2A), 
and a second accommodating space (second accommodating space 100, fig 1B, 2A), the opening being communicated with the first accommodating space (first accommodating space touch pen receiving slot 20 have opening for pen, fig 2A  ), and the first accommodating space being adjacent to the second accommodating space (20 is attached with the electronics apparatus 100, fig 2A); 
a control unit arranged in the second accommodating space (CPU, fig 1B); and a power storage unit arranged in the second accommodating space (power supply circuit 70, fig 1B) and electrically connected to the control unit (power supply circuit 70 is connected to CPU, fig 1B); wherein the stylus body unit is detachably arranged in the first accommodating space (pen body 10 can be removed from the electronic portable device 100 from the touch pen receiving slot 20, fig 2A), and the power supply unit is electrically connected to the control unit (the battery 13 is electrically connected to CPU, fig 1B).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. [US 7825914 B2] as applied to claim 1 above, and further in view of Fang et al. [US 20200144848 A1].
Regarding claim 2, Huang et al. discloses the portable charging device of claim 1. But Huang et al. is silent about the receiving unit which is disposed on the main body of charging device and electrically connected to the control unit. 
	Fang et al. discloses the charging module includes a receiving unit disposed on a main body of the casing unit (the input end 61, fig 6), the receiving unit is electrically connected to the control unit (the rectifier module 40+voltage adjustment module 50, fig 6); wherein, when the receiving unit receives power from an external power supply (The input end 61 is adapted to connect to an external power supply (such as mains), paragraph [0051]), the control unit provides the power to the power supply unit (the voltage adjustment module 50 is connected to the battery 80 and giving power to the battery, fig 6).
	It would have been obvious for a person having ordinary skills in the art, before the invention was filed to use Fang explanation of receiving unit electrically connected to a controller in Huang’s portable charging device, the power supply unit of the charging device can be charged from the external power source with a suitable voltage adjustment.  
	Regarding claim 3, Huang et al. discloses the portable charging device of claim 2 in view of Fang et al., but Huang is silent over the receiving unit connected with the controller. 
	Fang et al. discloses  when the receiving unit receives the power provided by the external power supply, the control unit provides the power to the power storage unit (the portable power supply device 300 may charge the battery 80 by using the input end 61. Paragraph [0051]).
It would have been obvious for a person having ordinary skills in the art, before the invention was filed to use Fang explanation of receiving unit electrically connected to a controller in Huang’s portable charging device, the power supply unit of the charging device can be charged from the external power source with a suitable voltage adjustment.  
Regarding claim 5, Huang et al. discloses the portable charging device of claim 1, But Huang does not explicitly disclose that the output end which is electrically connected to the control unit is use to charge the other portable electronic device.
Fang et al. discloses the charging module includes an output unit (Output unit 60, fig 6) disposed on a main body of the casing unit, and the output unit is electrically connected to the control unit (output unit 60 is connected to voltage adjustment module 50, fig. 6); wherein, when the output unit is connected to an external electronic device, the output unit provides power of the power storage unit to the external electronic device (The output end 60 may alternatively be another transmission interface such as an HDMI, a micro HDMI, or a micro USB interface, and may be adapted to connect to the portable electronic device. Paragraph [0047]).
It would have been obvious for a person having ordinary skills in the art, before the invention was filed to include the output unit electrically connected to the control unit on the main body of the portable charging device to charge the other portable electronic devices. The advantage of using this kind of portable charging device is that it is not only use to charge the stylus pen but it has the ability to provide the stable power in time of need for the other portable electronic devices like cell phone, tablet etc.
Regarding claim 6, Huang et al. discloses a portable charging device (a portable electronic device, 100, fig 2A), comprising: 
a stylus module (touch pen receiving slot 20, fig 2A) including: 
a stylus body unit (pen body 10b, fig 2A); and a power supply unit arranged in the stylus body unit (battery 13, fig 1B); 
and a charging module (100, fig 2A) including: a casing unit including an opening (touch pen receiving slot 20 open side, fig 2A), a first accommodating space (first accommodating space 10, fig 1B), and a second accommodating space (second accommodating space 100, fig 1B), the opening being communicated with the first accommodating space (first accommodating space touch pen receiving slot 20 have opening for pen, fig 2A  ), and the first accommodating space being adjacent to the second accommodating space(20 is attached with the electronics apparatus 100, fig 2A); 
a control unit arranged in the second accommodating space (CPU, fig 1B); 
wherein the stylus body unit is detachably arranged in the first accommodating space (pen body 10 can be removed from the electronic portable device 100, fig 2A), and the power supply unit is electrically connected to the control unit (the battery 13 is electrically connected to CPU, fig 1B). But Huang is silent about the receiving unit electrically connected to control unit. 
Fang et al. discloses a receiving unit disposed on a main body of the casing unit (the input end 61, fig 6), the receiving unit receives power from an external power supply (The input end 61 is adapted to connect to an external power supply (such as mains), paragraph [0051]), the control unit provides the power to the power supply unit (the voltage adjustment module 50 is connected to the battery 80 and giving power to the battery, fig 6).
It would have been obvious for a person having ordinary skills in the art, before the invention was filed to use Fang explanation of receiving unit electrically connected to a controller in Huang’s portable charging device, the power supply unit of the charging device can be charged from the external power source with a suitable voltage adjustment.  
Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. [US 7825914 B2] as applied to claim 1 above, and further in view of Zhang et al. [US 20050116687 A1].
Regarding claim 4, Huang et al. discloses the portable charging device of claim 1, but Huang does not explicitly disclose the plurality of light emitting units. 
Zhang et al. discloses the charging module includes a plurality of light emitting units disposed on a main body of the casing unit(a plurality of mode indicator lights disposed on the housing, paragraph [0008]), the light emitting units are electrically connected to the control unit (Mode indicator light 9 connected to the MCU 18, fig 6); wherein at least one of the light emitting units emits a beam through being controlled by the control unit (the mode indicator lights are connected to the MCU and controlled by the controller, fig 6).
It would have been obvious for a person having ordinary skills in the art, before the invention was filed to include the plurality of light emitting unit in Huang’s device the charging state of the  power storage device can be assessed . Battery level indicators are essential devices for all battery-powered devices. Without it, a user won't know when the batteries need charging or how close the batteries are to be fully charged. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. [US 7825914 B2] and Fang et al. [US 20200144848 A1]. as applied to claim 6 above, and further in view of Zhang et al. [US 20050116687 A1].
Regarding claim 7, Huang et al. discloses the portable charging device of claim 6 in view of Fang, but both do not explicitly disclose the plurality of light emitting units.
Zhang et al. discloses the charging module includes a plurality of light emitting units disposed on a main body of the casing unit(a plurality of mode indicator lights disposed on the housing, paragraph [0008]), the light emitting units are electrically connected to the control unit (Mode indicator light 9 connected to the MCU 18, fig 6); wherein at least one of the light emitting units emits a beam through being controlled by the control unit (the mode indicator lights are connected to the MCU and controlled by the controller, fig 6).
It would have been obvious for a person having ordinary skills in the art, before the invention was filed to include the plurality of light emitting unit in Huang’s device in view of Fang the charging state of the  power storage device can be assessed . Battery level indicators are essential devices for all battery-powered devices. Without it, a user won't know when the batteries need charging or how close the batteries are to be fully charged.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIA KOUSAR whose telephone number is (571)272-3386. The examiner can normally be reached M-Th 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SADIA . KOUSAR
Examiner
Art Unit 2859

/RICHARD ISLA/             Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                           	November 22, 2022